Exhibit 10.205

EMPLOYMENT CONTINUATION AGREEMENT

THIS EMPLOYMENT CONTINUATION AGREEMENT (this “Agreement”), effective as of
December 9, 2008 (the “Effective Date”), is made and entered by and between
Dollar Thrifty Automotive Group, Inc., a Delaware corporation (the “Company”),
and Scott L. Thompson (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company or one or more of
its Subsidiaries and has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum employment
continuation benefits for certain of its senior executives, including the
Executive, applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that its senior executives are not
practically disabled from discharging their duties in connection with a Change
in Control; and

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the ongoing employ of the Company.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

1.         Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)       “Base Pay” means the greatest of (i) the Executive’s annual fixed or
base salary as in effect for the Executive immediately prior to the occurrence
of a Change in Control, or (ii) an amount equal to the average of the
Executive’s annual fixed or base salary as in effect for the Executive during
the two fiscal years immediately preceding the fiscal year in which the Change
in Control occurs, or (iii) the Executive’s annual fixed or base salary as in
effect for the Executive immediately prior to his Termination Date.

 

(b)

“Board” means the Board of Directors of the Company.

(c)       “Cause” means that, prior to any termination of employment, the
Executive shall have committed:

 

(i)

a criminal violation involving fraud, embezzlement or theft in

 

1

 



 



connection with his duties or in the course of his employment with the Company
or any Subsidiary;

(ii)       intentional wrongful damage to property of the Company or any
Subsidiary; or

(iii)      intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary;

and any such act shall have been demonstrably and materially harmful to the
Company or any Subsidiary. For purposes of this Agreement, no act or failure to
act on the part of the Executive shall be deemed “intentional” if it was due
primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done or omitted to be done by the Executive not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for “Cause” hereunder unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the Board then in office
at a meeting of the Board called and held for such purpose, after reasonable
notice to the Executive and an opportunity for the Executive, together with his
counsel (if the Executive chooses to have counsel present at such meeting), to
be heard before the Board, finding that, in the good faith opinion of the Board,
the Executive had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

(d)       “Change in Control” means the occurrence during the Term of any of the
following events:

(i)        The Company is merged, consolidated or reorganized into another
corporation or other legal person, unless, in each case, immediately following
such merger, consolidation or reorganization, the Voting Stock of the Company
outstanding immediately prior to such merger, consolidation or reorganization
continues to represent (either by remaining outstanding or by being converted
into Voting Stock of the surviving entity or any parent thereof), more than 60%
of the combined voting power of the then outstanding shares of Voting Stock of
the entity resulting from such merger, consolidation or reorganization
(including, without limitation, an entity which as a result of such merger,
consolidation or reorganization owns the Company or all or substantially all of
the Company's assets either directly or through one or more Subsidiaries);

 

(ii)       The Company sells or otherwise transfers all or substantially all of
its assets to another corporation or legal person, unless, in each case,
immediately following such sale or transfer, the Voting Stock of the Company
outstanding immediately prior to such sale or transfer continues to represent
(either by remaining outstanding or by being converted into Voting Stock of the
surviving entity or any parent thereof), more than 60% of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such sale or transfer (including, without limitation, an entity which as a

 

2

 



 



result of such transaction owns the Company or all or substantially all of the
Company's assets either directly or through one or more Subsidiaries);

 

(iii)      The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of the combined voting power of the Voting Stock of
the Company then outstanding after giving effect to such acquisition; or

(iv)      Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
the date hereof whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for Director, without objection to such nomination) shall be deemed to be or
have been a member of the Incumbent Board.

Notwithstanding the foregoing provisions of Section 1(d)(iii), unless otherwise
determined in a specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred for purposes of Section 1(d)(iii)
solely because (A) the Company, (B) a Subsidiary, or (C) any Company-sponsored
employee stock ownership plan or any other employee benefit plan of the Company
or any Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report or item therein) under the Exchange Act
disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 35% or otherwise.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
under this Agreement unless the events that have occurred would also constitute
a “Change in the Ownership or Effective Control of a Corporation or in the
Ownership of a Substantial Portion of the Assets of a Corporation” under
Treasury Department Final Regulation 1.409A-3(j)(5), or any successor thereto.

(e)       “Employee Benefits” means the perquisites, benefits and service credit
for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any Retirement Plan, stock
option, performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing perquisites, benefits and service credit for
benefits at least as great in the aggregate as are payable thereunder prior to a
Change in Control.

 

3

 



 



(f)        “Employment Continuation Period” means the period of time commencing
on the date of the first occurrence of a Change in Control and continuing until
the second anniversary of the occurrence of the Change in Control.

(g)       “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(h)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i)        “Incentive Pay” means the greatest of (i) an annual amount equal to
the average of the annual bonus made, in regard to services rendered in any
fiscal year, during the two fiscal years immediately preceding the fiscal year
in which the Change in Control occurs, (ii) the amount of the annual bonus made
or to be made in regard to services rendered for the fiscal year immediately
preceding the fiscal year in which the Change in Control occurs, or (iii) the
target bonus opportunity for the fiscal year in which the Change in Control
occurs pursuant to the annual bonus program of the Company applicable to the
Executive (whether or not funded), or any successor thereto.

(j)        “Retirement Plans” means (i) all “employee pension benefit plans,” as
defined in Section 3(2) of ERISA, including without limitation all pension,
thrift, savings, profit-sharing, retirement income, target benefit, supplemental
executive retirement, and excess benefits plans, and (ii) all supplemental
insurance plans, programs and arrangements applicable to the Executive.

(k)       “Subsidiary” means a corporation, company or other entity (i) more
than 50% of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50% of
whose ownership interest representing the right generally to make decisions for
such other entity is, now or hereafter, owned or controlled, directly or
indirectly, by the Company.

(l)        “Term” means the period commencing as of the date hereof and expiring
as of the earlier of (i) the expiration of the Employment Continuation Period or
(ii) the close of business on December 31, 2009; provided, however, that
(A) commencing on October 1, 2009 and each October1 thereafter, the term of this
Agreement will automatically be extended for an additional year unless, not
later than September 30 of the same year, the Company or the Executive shall
have given notice that it or the Executive, as the case may be, does not wish to
have the Term extended in which case the Term will expire as of the close of
business on December 31 of such year and (B) subject to the last sentence of
Section 10, if, prior to a Change in Control, the Executive ceases for any
reason to be an employee of the Company and its Subsidiaries, thereupon without
further action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect. For purposes of this
Subsection, the Executive shall not be deemed to have ceased to be an employee
of the Company and its Subsidiaries by reason of the transfer of Executive’s
employment between the Company and any Subsidiary, or among any Subsidiaries.

 

4

 



 



(m)      “Termination Date” means the date on which the Executive’s employment
is terminated (the effective date of which shall be the date “separation from
service” within the meaning of Section 409A of the Code).

(n)       “Voting Stock” means securities entitled to vote generally in the
election of the Board.

2.         Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until a Change
in Control occurs. Upon the occurrence of a Change in Control at any time during
the Term, without further action, this Agreement shall become immediately
operative.

 

3.

Termination Following a Change in Control.

(a)       If the Executive’s employment is terminated by the Company or any
Subsidiary during the Employment Continuation Period, the Executive shall be
entitled to the benefits provided by Section 4 unless such termination is the
result of the occurrence of one or more of the following events, in which case
the Executive shall only be entitled to the Accrued Obligations:

 

(i)

The Executive’s death;

(ii)       The Executive becoming disabled within the meaning of, and actually
receiving disability benefits pursuant to, the long-term disability plan in
effect for, or applicable to, the Executive immediately prior to the Change in
Control; or

 

(iii)

Cause.

(b)       If the Executive terminates his employment with the Company and its
Subsidiaries during the Employment Continuation Period, the Executive shall be
entitled to the benefits provided by Section 4 if such termination follows the
occurrence of one or more of the following events (regardless of whether any
other reason, other than Cause as hereinabove provided, for such termination
exists or has occurred, including without limitation other employment):

(i)        Failure to reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent office or position, of or
with the Company and/or a Subsidiary (or any successor thereto by operation of
law of or otherwise), as the case may be, which the Executive held immediately
prior to a Change in Control, or the removal of the Executive as a Director of
the Company and/or a Subsidiary (or any successor thereto) if the Executive
shall have been a Director of the Company and/or a Subsidiary immediately prior
to the Change in Control; provided that the removal of the Executive from the
office or position in the Company or any Subsidiary following the commencement
of any action by or discussion with a third person that ultimately results in a
Change in Control shall be deemed to be a termination or removal of the
Executive after a Change in Control;

 

(ii)

(A) A significant adverse change in the nature or scope of the

 

5

 



 



authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Subsidiary which the Executive held
immediately prior to the Change in Control, (B) a reduction in the aggregate of
the Executive’s Base Pay and Incentive Pay received from the Company and any
Subsidiary, or (C) the termination or denial of the Executive’s rights to
Employee Benefits or a reduction in the scope or value thereof, any of which is
not remedied by the Company within 10 calendar days after receipt by the Company
of written notice from the Executive of such change, reduction or termination,
as the case may be;

(iii)      A determination by the Executive (which determination will be
conclusive and binding upon the parties hereto provided it has been made in good
faith and in all events will be presumed to have been made in good faith unless
otherwise shown by the Company by clear and convincing evidence) that a change
in circumstances has occurred following a Change in Control, including, without
limitation, a change in the scope of the business or other activities for which
the Executive was responsible immediately prior to the Change in Control, which
has rendered the Executive substantially unable to carry out, has substantially
hindered Executive’s performance of, or has caused Executive to suffer a
substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within 10 calendar days after written notice to the Company from the Executive
of such determination;

(iv)      The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 12;

(v)       The Company relocates its principal executive offices or the offices
of a Subsidiary (in each case, if such offices are the principal location of
Executive’s work) with which the Executive is employed relocates its principal
executive offices, or the Company or any Subsidiary requires the Executive to
have his principal location of work changed, to any location that, in any such
case, is in excess of 50 miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from his office
in the course of discharging his responsibilities or duties hereunder at least
20% more (in terms of aggregate days in any calendar year or in any calendar
quarter when annualized for purposes of comparison to any prior year) than the
average number of days of travel that were required of Executive during the
three full years immediately prior to the Change in Control without, in either
case, his prior written consent; or

(vi)      Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto which
is not remedied by the Company within 10 calendar days after receipt by the
Company of written notice from the Executive of such breach.

 

(c)

For purposes of this Agreement, in the event the Executive’s

 

6

 



 



employment is terminated pursuant to Section 3(a) (other than 3(a)(i), 3(a)(ii),
or 3(a)(iii)) or Section 3(b) prior to Change in Control, such termination shall
be deemed to have occurred during the Employment Continuation Period if it
occurred following the commencement of any action by or discussion with a third
person that ultimately results in a Change in Control.

(d)       Notwithstanding anything contained in this Agreement to the contrary,
in the event of a Change in Control, the Executive may terminate employment with
the Company for any reason, or without reason, during the 30-day period
immediately following the one year anniversary of the occurrence of a Change in
Control with a right to employment continuation compensation as provided in
Section 4.

(e)       Notwithstanding anything contained in this Agreement to the contrary,
upon any termination of employment, the Executive shall be entitled to receive
the Accrued Obligations (as defined in Annex A).

 

4.

Employment Continuation Compensation.

(a)       Subject to Section 9 and this Section 4(a), employment continuation
benefits to which the Executive is entitled pursuant to Section 3 are described
on Annex A. The Company will pay to the Executive the Accrued Obligations within
the time period required by law, but in no event more than 30 days following the
Termination Date. Payment or provision of the remainder of the employment
continuation compensation set forth in Annex A is conditioned upon the Executive
executing and delivering a release (the “Release”) substantially in the form
provided in Annex B, within 30 days following the Termination Date or, in the
event of a termination of employment described in Section 3(c), the date of the
Change in Control, and any payment, the receipt of which is conditioned upon the
Key Employee executing and delivering the Release, shall be paid no sooner than
the 40th day following the Termination Date with interest in accordance with
Section 4(b), provided that the Executive has not revoked the Release as of such
date. Notwithstanding the foregoing, and except in the case of a termination
pursuant to Section 3(c), if on the Termination Date, the Executive is a
“specified employee” (within the meaning of Section 409A(2)(B) of the Code) then
any portion of the payment provided for in Paragraphs 1 and 2 of Annex A, that
does not qualify for the separation pay plan or short term deferral exception to
Section 409A, shall be paid with interest in accordance with Section 4(b) on the
first business day of the first calendar month that begins after the six-month
anniversary of the Termination Date or, if earlier, on the date of the
Executive’s death.

(b)       Without limiting the rights of the Executive at law or in equity, if
the Company fails to make any payment or provide any benefit required to be made
or provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
The Wall Street Journal. Such interest will be payable as it accrues on demand,
provided that if the Executive is a “specified employee” on the Termination
Date, and unless the termination was pursuant to Section 3(c), no such payment
will be made prior to the first business day of the first calendar month that
begins after the six-month anniversary of the Termination Date. Any change in
such prime rate will be effective on and as of the date of such change.

 

7

 



 



(c)       Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 8 and 9 will survive any termination or expiration of this Agreement
or the termination of the Executive’s employment following a Change in Control
for any reason whatsoever.

 

5.

Certain Additional Payments by the Company.

(a)       Anything in this Agreement to the contrary notwithstanding, in the
event that this Agreement shall become operative and it shall be determined (as
hereafter provided) that any payment or distribution by the Company or any of
its affiliates to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on, or the vesting or exercisability of, any
of the foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provision thereto) by reason of being considered “contingent on a
change in ownership or control” of the Company, within the meaning of Section
280G of the Code (or any successor provision thereto) or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
tax (such tax or taxes, together with any such interest and penalties, being
hereafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment or payments (collectively, a
“Gross-Up Payment”); provided, however, that no Gross-up Payment shall be made
with respect to the Excise Tax, if any, attributable to (i) any incentive stock
option, as defined by Section 422 of the Code (“ISO”) granted prior to the
Effective Date, or (ii) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (i). The Gross-Up
Payment shall be in an amount such that, after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.

(b)       Subject to the provisions of Section 5(f), all determinations required
to be made under this Section 5, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Executive in his sole discretion.
The Executive shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
calendar days after the Termination Date, or the date of the Change in Control
in the event of a termination pursuant to Section 3(c), if applicable, and any
such other time or times as may be requested by the Company or the Executive. If
the Accounting Firm determines that any Excise Tax is payable by the Executive,
the Company shall pay the required Gross-Up Payment to the Executive within five
business days after receipt of such determination and calculations with respect
to any Payment to the Executive, provided, however, that the Company can
estimate and pay any Excise Tax to any applicable taxing authority if the
Company determines in its sole discretion that such amount is due and payable

 

8

 



 



prior to the date such determination is made by the Accounting Firm, and such
payment shall reduce the amount of the Gross-Up Payment payable to the
Executive. If the Accounting Firm determines that no Excise Tax is payable by
the Executive, it shall, at the same time as it makes such determination,
furnish the Company and the Executive with an opinion that the Executive has
substantial authority not to report any Excise Tax on his federal, state or
local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 5(f) and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.

(c)       The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 5(b). Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.

(d)       The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five business days pay to the Company the amount of such
reduction.

(e)       The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 5(b)
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement therefor and reasonable evidence of his payment thereof.

 

(f)

The Executive shall notify the Company in writing of any claim by the

 

9

 



 



Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than
ten business days after the Executive actually receives notice of such claim and
the Executive shall further apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive shall not pay such claim prior to
the earlier of (i) the expiration of the thirty calendar-day period following
the date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 5(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his own cost
and expense) and may, at its option, either direct the Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

 

10

 



 



(g)       If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5(f), the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(f)) within 10 business days after receiving such
refund pay to the Company the amount of such refund (together with any interest
paid or credited thereon after any taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 5(f), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial or refund prior to the
expiration of thirty calendar days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of any
such advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid by the Company to the Executive pursuant to this Section 5.

(h)       Any Gross-Up Payment payable hereunder, shall be paid by the Company
to the Executive within five days of the receipt of the Accounting Firm’s
determination; provided that, the Gross-Up Payment shall in all events be paid
no later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Excise Tax (and any income or other
related taxes or interest or penalties thereon) on a Payment are remitted to the
Internal Revenue Service or any other applicable taxing authority or, in the
case of amounts relating to a claim that does not result in the remittance of
any federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. Notwithstanding any other provision herein to the contrary, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of
Executive, all or any portion of any Gross-Up Payment, and Executive hereby
consents to such withholding.

6.         No Mitigation Obligation. The Company hereby acknowledges that it
will be difficult and may be impossible for the Executive to find reasonably
comparable employment following the Termination Date and that the covenants
contained in Section 9 will further limit the employment opportunities for the
Executive. In addition, the Company acknowledges that its employment
continuation pay plans applicable in general to its salaried employees do not
provide for mitigation, offset or reduction of any employment continuation
payment received thereunder. Accordingly, the payment of the employment
continuation compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in Section 7
and in the second to the last sentence of Paragraph 3 of Annex A.

7.         Coordination with Other Payments and Benefits. If the Executive
becomes entitled to receive payments under this Agreement as a result of
termination of his employment those payments (i) will be in lieu of any and all
other claims or rights that the Executive may have for severance, separation
and/or salary continuation pay upon that termination of employment but (ii)
shall not otherwise affect any rights that the Executive

 

11

 



 



may have pursuant to any agreement, policy, plan, program or arrangement of the
Company or any Subsidiary providing Employee Benefits, which rights shall be
governed by the terms thereof.

 

8.

Funding; Professional Fees and Expenses.

(a)       It is the intent of the Company that the Executive not be required to
incur fees and related expenses for the retention of attorneys, accountants,
actuaries, consultants, and/or other professionals (“professionals”) in
connection with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain one or more professionals of the Executive’s choice, at
the expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior relationship between the Company and such
professional, the Company irrevocably consents to the Executive’s entering into
a relationship with any such professional, and in that connection the Company
and the Executive agree that a confidential relationship shall exist between the
Executive and any such professional. Without respect to whether the Executive
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
reasonable fees and related expenses incurred by the Executive in connection
with any of the foregoing.

(b)       Without limiting the obligations of the Company pursuant to this
Agreement, in the event a Change in Control occurs, the performance of the
Company’s obligations under this Agreement may be secured by amounts deposited
or to be deposited in trust pursuant to certain trust agreements to which the
Company shall be a party, providing, among other things for the payment of
employment continuation compensation to the Executive pursuant to Section 4, and
the Gross-Up Payment to the Executive pursuant to Section 5, and providing that
the reasonable fees and related expenses of one or more professionals selected
from time to time by the Executive pursuant to Section 8(a) shall be paid, or
reimbursed to the Executive if paid by the Executive, either in accordance with
the terms of such trust agreements, or, if not so provided, on a regular,
periodic basis upon presentation by the Executive to the trustee of a statement
or statements prepared by such professional in accordance with its customary
practices. Any failure by the Company to satisfy any of its obligations under
this Subsection shall not limit the rights of the Executive hereunder. Upon the
earlier to occur of (i) a Change of a Control or (ii) a declaration by the Board
that a Change in Control is imminent, the Company shall promptly to the extent
it has not previously done so:

 

12

 



 



(A)      transfer to trustees of such trust agreements to be added to the
principal of the trusts a sum equal to (I) the present value on the date of the
Change in Control (or on such fifth business day if the Board has declared a
Change in Control to be imminent) of the payments to be made to the Executive
under the provisions of Sections 4 and 5, such present value to be computed
using a discount rate of 8%, less (II) the balance in the Executive’s accounts
provided for in such trust agreements as of the most recent completed valuation
thereof, as certified by the trustee under each trust agreement; provided,
however, that if the trustee under any trust agreement, respectively, does not
so certify by the end of the fourth business day after the earlier of such
Change in Control or declaration, then the balance of such respective account
shall be deemed to be zero. Any payments of employment continuation compensation
or other benefits hereunder by the trustee pursuant to any trust agreement
shall, to the extent thereof, discharge the Company’s obligation to pay
employment continuation compensation and other benefits hereunder, it being the
intent of the Company that assets in such trusts be held as security for the
Company’s obligation to pay employment continuation compensation and other
benefits under this Agreement; and

(B)      transfer to the trustees to be added to the principal of the trusts
under the trust agreements the sum (including deposits pursuant to the Amended
and Restated Employment Continuation Plan for Key Employees of Dollar Thrifty
Automotive Group, Inc.) of FIVE HUNDRED THOUSAND DOLLARS ($500,000) less any
principal in such trusts on such fifth business day dedicated to the payment of
the Company’s obligations under Section 8(a). Any payments of the Executive’s
reasonable professional fees and related expenses by the trustees pursuant to
the trust agreements shall, to the extent thereof, discharge the Company’s
obligation hereunder, it being the intent of the Company that assets in such
trust be held as security for the Company’s obligation under Section 8(a). The
Executive understands and acknowledges that the corpus of the trust, or separate
portion thereof, dedicated to the payment of the Company’s obligations under
Section 8(a) will be $500,000 and that such amount will be available to
discharge not only the obligations of the Company to the Executive under Section
8(a), but also similar obligations of the Company to other executives and
employees under similar provisions of other agreements.

(c)       Subject to the foregoing, the Executive shall have the status of a
general unsecured creditor of the Company and shall have no right to, or
security interest in, any assets of the Company or any Subsidiary.

(d)       Except in the event of a termination pursuant to Section 3(c), in no
event shall the benefits in this Section 8 be provided prior to the first
business day of the first calendar month that begins after the six-month
anniversary of the date of the Termination Date.

 

9.

Confidentiality; Nonsolicitation.

(a)       During the Term, the Company agrees that it will disclose to Executive
its confidential or proprietary information (as defined in this Section 9(a)) to
the extent necessary for Executive to carry out his obligations to the Company.
The Executive hereby covenants and agrees that he will not, without the prior
written consent of the Company, during the Term or thereafter disclose to any
person, or use in connection with engaging in

 

13

 



 



competition with the Company, any confidential or proprietary information of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” will include all information of any nature and in any form that is
owned by the Company and that is not publicly available (other than by
Executive’s breach of this Section 9(a)) or generally known to persons engaged
in businesses similar or related to those of the Company. Confidential or
proprietary information will include, without limitation, the Company’s
financial matters, customers, employees, industry contracts, strategic business
plans, product development (or other proprietary product data), marketing plans,
and all other secrets and all other information of a confidential or proprietary
nature. For purposes of the preceding two sentences, the term “Company” will
also include any Subsidiary (collectively, the “Restricted Group”). The
foregoing obligations imposed by this Section 9(a) will not apply (i) during the
Term, in the course of the business of and for the benefit of the Company, (ii)
if such confidential or proprietary information will have become, through no
fault of the Executive, generally known to the public or (iii) if the Executive
is required by law to make disclosure (after giving the Company notice and an
opportunity to contest such requirement).

(b)       The Executive hereby covenants and agrees that during the Term and
during the Benefits Continuation Period, the Executive will not, without the
prior written consent of the Company, which consent shall not unreasonably be
withheld, on behalf of Executive or on behalf of any person, firm or company,
directly or indirectly, attempt to influence, persuade or induce, or assist any
other person in so persuading or inducing, any employee of the Restricted Group
to give up, or any person to not commence, employment or a business relationship
with the Restricted Group.

10.       Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

11.       Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.

 

12.

Successors and Binding Agreement.

(a)       The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

 

14

 



 



(b)       This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c)       This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and 12(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 12(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

13.       Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express, UPS, or Purolator, addressed to the Company (to the attention of
Secretary of the Company) at its principal executive office and to the Executive
at his principal residence as on file with the Company, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address shall be effective only upon
receipt.

14.       Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

15.       Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16.       Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.

 

15

 



 



17.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date written below.

EXECUTIVE:

 

____________________________________________________

 

Scott L. Thompson

Date

 

 

COMPANY:

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,

a Delaware corporation

 

 

By:

______________________________________________

 

Thomas P. Capo

Chairman

Date

 

 

 

16

 



 



Annex A

Employment Continuation Compensation

1.         Base Pay and Incentive Pay. A lump sum payment in an amount equal to
(a) any earned but unpaid regular salary through the Executive’s Termination
Date, (b) any earned but unpaid bonus for any year prior to the year in which
the Executive’s Termination Date occurs, ((a) and (b), together, the “Accrued
Obligations”) and (c) the prorated portion of the annual bonus payable in the
year in which the Executive’s Termination Date occurs, determined at the greater
of actual or target in accordance with the provisions of the annual bonus
program applicable to the Executive or any successor plan.

2.         Employment Continuation Pay. A lump sum payment in an amount equal to
(a) the sum of the Executive’s Base Pay and Incentive Pay, multiplied by (b)
three.

3.         Health and Life Benefits. For three years (the “Benefits Continuation
Period”), the Company will arrange to provide the Executive with Employee
Benefits that provide health and life benefits (but not disability, stock
option, performance share, performance unit, stock purchase, stock appreciation
or similar compensatory benefits) substantially similar to those that the
Executive was receiving or entitled to receive immediately prior to the
Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 3(b)(ii)), except that the level of
any such Employee Benefits to be provided to the Executive may be reduced in the
event of a corresponding reduction generally applicable to all recipients of or
participants in such Employee Benefits. During any period of continued coverage
pursuant to this Paragraph 3, the Executive will be required to pay the same
cost of coverage, co-pays, deductibles and other similar payments paid by the
Executive immediately prior to the Termination Date. If and to the extent that
any benefit described in this Paragraph 3 is not or cannot be paid or provided
under any policy, plan, program or arrangement of the Company or any Subsidiary,
as the case may be, then the Company will itself pay or provide for the payment
to the Executive, his dependents and beneficiaries, of such Employee Benefits
along with, in the case of any benefit described in this Paragraph 3 which is
subject to tax because it is not or cannot be paid or provided under any such
policy, plan, program or arrangement of the Company or any Subsidiary, an
additional amount such that after payment by the Executive, or his dependents or
beneficiaries, as the case may be, of all taxes so imposed, the recipient
retains an amount equal to such taxes. The benefit provided in this Section 3
from the Termination Date through the end of the time during which the Executive
would otherwise be entitled to continuation coverage under a group health plan
of the Company or any Subsidiary under Section 4980B of the Code (COBRA), if the
Executive elected such coverage and paid the applicable premiums, is intended to
be exempt from Section 409A of the Code pursuant to the medical benefits
exception as set forth in Section 1.409A-1(b)(9)(v)(B) of the regulations
promulgated under the Code.

Notwithstanding the foregoing, or any other provision of the Agreement to the
contrary, for purposes of determining the period of continuation coverage to
which the Executive or any of his dependents is entitled pursuant to Section
4980B of the Code (or any successor provision thereto) under the Company’s
medical, dental and other group health plans, or successor plans, the
Executive’s “qualifying event” shall be the termination of the Benefits
Continuation Period

 



and the Executive shall be considered to have remained actively employed on a
full-time basis through that date. Employee Benefits otherwise receivable by the
Executive pursuant to this Paragraph 3 will be reduced to the extent comparable
welfare benefits are actually received by the Executive from another employer
during the Benefits Continuation Period following the Executive’s Termination
Date, and any such benefits actually received by the Executive shall be reported
by the Executive to the Company.

4.         Outplacement Services. Outplacement services for a period within 12
months following the Termination Date by a firm selected by the Executive, at
the expense of the Company in an amount not to exceed $35,000. The provision of
outplacement services is intended to be exempt from Section 409A of the Code
pursuant to the in-kind benefits exception as set forth in Section
1.409A-1(b)(9)(v)(c) of the regulations promulgated thereunder.

5.         Company Car. During the Benefits Continuation Period, the Company
will arrange to provide the Executive with one or more cars in accordance with
the policies and procedures of the Company regarding the provision of cars to
its employees existing immediately prior to the Change in Control. At the end of
the Benefits Continuation Period, the Company will transfer outright ownership
to the Executive such car or cars. The benefit provided in the first sentence of
this Section 5 from the Termination Date through the end of the second taxable
year following the year in which the Termination Date occurred is intended to be
exempt from Section 409A of the Code pursuant to the in-kind benefits exception
as set forth in Section 1.409A-1(b)(9)(v)(c) of the regulations promulgated
thereunder.

6.         Financial, Investment and Tax Planning. During the Benefits
Continuation Period, the Company will arrange to provide the Executive with
financial, investment and tax planning services in accordance with the policies
and procedures of the Company regarding the provision of such services to its
senior executives existing immediately prior to the Change in Control. The
benefit provided in this Section 6 from the Termination Date through the end of
the second taxable year following the year in which the Termination Date
occurred is intended to be exempt from Section 409A of the Code pursuant to the
in-kind benefits exception as set forth in Section 1.409A-1(b)(9)(v)(c) of the
regulations promulgated thereunder.

7.         In-Kind Benefits. The benefits provided pursuant to Paragraphs 3
through 6 above in any one taxable year shall not affect the benefits provided
in any other taxable year. The benefits provided herein are not subject to
liquidation rights nor can they be exchanged for any other benefit.

 



Annex B

Form of Release

WHEREAS, the Executive’s employment has been terminated in accordance with
Section 3(a) (other than as described in Section 3(a)(i), (ii) or (iii)),
Section 3(b) Section 3(c), or Section 3(d) of the Employment Continuation
Agreement effective as of [October 13], 2008, by and between Scott L. Thompson
(the “Executive”) and Dollar Thrifty Automotive Group, Inc., a Delaware
corporation (the “Agreement”).

WHEREAS, the Executive is required to sign this Release in order to receive the
employment continuation compensation as described in Annex A of the Agreement
and the other benefits described in the Agreement.

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1.         This Release is effective on the date hereof and will continue in
effect as provided herein.

2.         In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to the Agreement, which the Executive
acknowledges are in addition to payments and benefits which the Executive would
be entitled to receive absent the Agreement, the Executive, for himself and his
dependents, successors, assigns, heirs, executors and administrators (and his
and their legal representatives of every kind), hereby releases, dismisses,
remises and forever discharges Dollar Thrifty Automotive Group, Inc., its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, members, employees, heirs, successors,
assigns, representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which Executive now has or may have had
for, upon, or by reason of any cause whatsoever (“claims”), against the Company,
including but not limited to:

(a)       any and all claims arising out of or relating to Executive’s
employment by or service with the Company and his termination from the Company;

(b)       any and all claims of discrimination, including but not limited to
claims of discrimination on the basis of sex, race, age, national origin,
marital status, religion or handicap, including, specifically, but without
limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended and the Americans with Disabilities Act and any applicable
state law provisions; and

(c)       any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied.

 

3.

Executive understands and acknowledges that the Company does not admit any

 



violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to the extent provided in this
Release. Executive further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
the Agreement.

 

4.

Executive further agrees and acknowledges that:

(a)       The release provided for herein releases claims to and including the
date of this Release;

(b)       He has been advised by the Company to consult with legal counsel prior
to executing this Release, has had an opportunity to consult with and to be
advised by legal counsel of his choice, fully understands the terms of this
Release, and enters into this Release freely, voluntarily and intending to be
bound;

(c)       He has been given a period of 21 days to review and consider the terms
of this Release, prior to its execution and that he may use as much of the 21
day period as he desires; and

(d)       He may, within seven days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Secretary of the Dollar Thrifty Automotive Group, Inc. For such revocation to be
effective, written notice must be actually received by the Secretary of the
Dollar Thrifty Automotive Group, Inc. no later than the close of business on the
seventh day after Executive executes this Release. If Executive does exercise
his right to revoke this Release, all of the terms and conditions of the Release
shall be of no force and effect, the Company shall not have any obligation to
make payments or provide benefits to Executive as set forth in Sections 4, 5 and
8 of the Agreement and all benefits provided to Executive under the Agreement
prior to such revocation shall be recoverable by the Company.

5.         Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release.

6.         Executive does not by this Release relinquish any right whatsoever to
any vested, deferred benefit in any employee benefit plan which provides for
deferred compensation, retirement, pension, savings, thrift and/or employee
stock ownership, as same are defined in the Employee Retirement Income Security
Act, 29 U.S.C. §§ 1001, et seq., maintained by the Company.

7.         Executive waives and releases any claim that he has or may have to
reemployment after __________________.

 



8.         Executive agrees to hold harmless the Company from and against any
and all costs or losses whatsoever, including reasonable attorney’s fees, caused
by the Executive’s breach of any obligation contained herein or if any
representation herein was false when made.

9.         Moreover, the provisions of this Release are severable and if any
part of it is found to be unenforceable, the other paragraphs shall remain full,
valid and enforceable.

IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

Dated:

_____________________

___________________________________

Scott L. Thompson

 

 

 